                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                            3:17-cv-00722-RJC

ALEX R. PICHARDO and                 )
ARIANA PICHARDO-LOWDEN,              )
                                     )
            Plaintiffs,              )
                                     )
      vs.                            )
                                     )                             ORDER
                                     )
EQUIFAX, INC., EXPERIAN              )
INFORMATION SOLUTIONS, INC., )
TRANSUNION, LLC AND                  )
DISCOVER CARD SERVICES, INC., )
                                     )
            Defendants.              )
____________________________________ )

      THIS MATTER comes before the Court sua sponte. On August 13, 2018, the

parties filed a Notice of Settlement, (Doc. No. 28), indicating that they anticipated

filing an appropriate Stipulation of Dismissal with the Court within thirty (30) days.

To date, the parties have not filed a Stipulation of Dismissal. Therefore, the parties

are hereby ordered to file a Status Report or Stipulation of Dismissal within fourteen

(14) days of this Order.


                                        Signed: February 5, 2019
